Case 2:11-cv-00084 Document 1019-2 Filed on 12/31/20 in TXSD Page 1 of 5




                                Exhibit B
   Case 2:11-cv-00084 Document 1019-2 Filed on 12/31/20 in TXSD Page 2 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

 M.D., by her next friend, Sarah R.           §
 Stukenberg, et al.,                          §
                                              §
        Plaintiffs,                           §
                                              §
 vs.                                          §           CIVIL ACTION NO. 2:11-CV-00084
                                              §
 GREG ABBOTT, in his official capacity        §
 as Governor of the State of Texas, et al.,   §
                                              §
        Defendants.                           §



                SWORN DECLARATION FOR REMEDIAL ORDER NO. 22


1. My name is William Walsh. I am over the age of 18 years, of sound mind, competent to testify
   and have personal knowledge of the facts stated herein.

2. I am employed as the Director of Purchased Client Services at the Texas Department of Family
   and Protective Services (DFPS). I have 20 years of state service. I have held my current
   position at DFPS effective December 21, 2020. Prior to that, I spent two years with DFPS as
   the Deputy Director of Purchased Client Services.

3. Purchased Client Services is the division within DFPS that is responsible for functions related
   to contracts for DFPS client use or benefit, support services, and services purchased or
   negotiated using State Office Contracts.

4. Purchased Client Services is responsible for working with DFPS programs to: 1) plan the
   purchasing of contracted services; 2) establish the qualifications and service deliverables,
   develop reporting and documentation requirements, and determine a payment methodology
   and performance measures for each service; 3) develop the contract; 4) handle contract
   administration and management; and 5) engage in contract monitoring and accountability and
   resolution of contracting issues.

5. Purchased Client Services is a part of the Office of the Deputy Commissioner and includes six
   units: Community-Based Care Contracts; Regional APS Contracts; Regional CPS Contracts;
   Residential Child Care Contracts (RCC); Heightened Monitoring; and State Office Contracts.

6. In accordance with Remedial Order No. 22, Residential Child Care Licensing (RCCL), and
   any successor entity charged with inspections of child care placements, must consider during

                                                  1
   Case 2:11-cv-00084 Document 1019-2 Filed on 12/31/20 in TXSD Page 3 of 5




   the placement inspection all referrals of, and in addition all confirmed findings of, child
   abuse/neglect and all confirmed findings of corporal punishment occurring in the placements.
   During inspections, RCCL, and any successor entity charged with inspections of child care
   placements, must monitor placement agencies’ adherence to obligations to report suspected
   child abuse/neglect. When RCCL, and any successor entity charged with inspections of child
   care placements, discovers a lapse in reporting, it shall refer the matter to DFPS, which shall
   immediately investigate to determine appropriate corrective action, up to and including
   termination or modification of a contract.

7. DFPS has worked deliberately and in good faith to comply with the Court’s Remedial Order
   No. 22 with regard to immediately investigating operations which fail to report suspected
   child abuse or neglect to determine appropriate corrective action, up to and including
   termination or modification of a contract, and hereby certifies compliance with Remedial
   Order No. 22, as further described below in more detail.

8. On May 23, 2019, DFPS began receiving a spreadsheet report provided each business day from
   the Health and Human Services Commission (HHSC) of Failure to report Abuse/Neglect
   citations in CLASS in its DFPS Residential Contracts mailbox.

9. On July 16, 2019, DFPS created a Dashboard Library and Reports page to track incoming data
   and follow up activities related to Failure to Report Abuse/Neglect citations received from
   HHSC.

10. When DFPS receives a notification of a Failure to Report Abuse/Neglect citation to its
    Residential Contracts mailbox, it engages in the following actions:
                i. Determine if the facility cited is a DFPS provider.
               ii. If there is a DFPS provider cited, the report is sent to the Residential Contract
                   Manger who manages the contract. The Residential Contract Manger will then
                   review the investigation/citation in CLASS and IMPACT, review the provider’s
                   failure to report history, and discuss the incident with the provider.
              iii. Depending on the information gathered, the course of action may include
                   providing the contractor with technical assistance, requiring a corrective action
                   plan, or modifying or terminating the contract.
    [Source Document: Procedures in Response to RCC Contractor Citation for Failure to Report
    Abuse/Neglect Version 4 provided to the Monitors on December 31, 2020].

11. On August 7, 2019, DFPS began training its Residential Contract Managers on Procedures in
    Response to RCC Contractor Citation for Failure to Report Abuse/Neglect. [Source document:
    Procedures in Response to RCC Contractor Citation for Failure to Report Abuse/Neglect Draft
    provided to the Monitors on December 31, 2020].

12. On August 27, 2019, DFPS Residential Contracts distributed to its staff the Procedures in
    Response to RCC Contractor Citation for Failure to Report Abuse/Neglect. Additionally,
    DFPS developed templates for Corrective Action Plans and Technical Assistance letters.
    [Source documents: Corrective Action Plan and Technical Assistance Letter Templates, and
    Procedures in Response to RCC Contractor Citation for Failure to Report Abuse/Neglect,
    version 1 provided to the Monitors on December 31, 2020].
                                                 2
   Case 2:11-cv-00084 Document 1019-2 Filed on 12/31/20 in TXSD Page 4 of 5




13. On December 20, 2019, DFPS updated the Procedures in Response to RCC Contractor Citation
    for Failure to Report Abuse/Neglect. This update added the specific language that the Contract
    Tech should use in the email to the Residential Contract Manager, Division Manager and
    Director. It also identified specific folder locations where communications should be uploaded
    within the Contractor’s active SharePoint folder. [Source Document: Procedures in Response
    to RCC Contractor Citation for Failure to Report Abuse/Neglect Version 2 provided to the
    Monitors on December 31, 2020]

14. On February 25, 2020, DFPS developed the Contract Non-Compliance Letter as a template for
    the Residential Contract Manger use. [Source Document: Non-Compliance Letter provided to
    the Monitors on December 31, 2020].

15. On March 3, 2020, HHSC RCCL notified DFPS that there were some IT issues with the report
    that resulted in underreporting to DFPS from July 31, 2019 to March 2, 2020. As a result, four
    additional report citations were sent to RCC. HHSC RCCL changed their business process to
    email the Failure to Report Abuse/Neglect Report to DFPS seven days a week.

16. On March 3, 2020, DFPS made an additional update to Procedures in Response to RCC
    Contractor Citation for Failure to Report Abuse/Neglect. Pursuant to the update, Residential
    Contract Managers must complete the Corrective Action Plan or Technical Assistance letter
    and submit it to the Division Manager for review. Residential Contract Managers must also
    send the Corrective Action Plan or Technical Assistance letter to the provider and upload it to
    the HHSC System of Contract Operation and Reporting (SCOR). [Source Document:
    Procedures in Response to RCC Contractor Citation for Failure to Report Abuse/Neglect
    Version 3 provided to the Monitors on December 31, 2020].

17. In March 2020, the Monitors were provided with a guidance tool and assistance on how to
    maneuver through SCOR to locate the uploaded Corrective Actions Plans and Technical
    Assistance letters. [Source Document: Contract Actions in SCOR Webinar, provided to the
    Monitors on March 18, 2020 and December 31, 2020].

18. On May 1, 2020, HHSC RCCL notified RCC that going forward , RCC would only receive a
    spreadsheet if there was a citation to report for the day. If no citations were reported, RCC
    would receive an email stating there were no citations for that reporting day.

19. On May 1, 2020, DFPS provided the Monitors a routine RO 22 report and an ad hoc report that
    covered the additional report citations received from HHSC RCCL on March 3, 2020, as
    discussed in Paragraph 15. [Source Document: RO22 Failure to Report ANE 08-02-19 to 03-
    03-20 Ad Hoc Report, provided to the Monitors on May 1, 2020].

20. On June 5, 2020, DFPS updated the Procedures in Response to RCC Contractor Citation for
    Failure to Report Abuse/Neglect. The update included additional guidance for the Residential
    Contract Manager to follow when reviewing a Contractor’s Corrective Action Plan. [Source
    Document: Procedures in Response to RCC Contractor Citation for Failure to Report
    Abuse/Neglect Version 4 provided to the Monitors on December 31, 2020.]
                                                3
   Case 2:11-cv-00084 Document 1019-2 Filed on 12/31/20 in TXSD Page 5 of 5




21. DFPS continues to build on its Remedial Order No. 22 compliance efforts. For example, DFPS
    is in the process of amending its procedures to address operations that do not have a traditional
    GRO or CPA contract at the time of the citation but may, in the future, place a child through a
    Child Specific Contract. DFPS is also amending its procedures to account for investigations of
    Failure to Report Abuse/Neglect citations that do not involve a child in DFPS conservatorship.
    DFPS is also developing written guidelines that should be considered when determining a
    response. Additionally, DFPS will continue to develop a more structured process for providing
    technical assistance and documenting that technical assistance, as well as continuing to ensure
    timely action is taken after receiving notice of a citation. Finally, DFPS is developing guidance
    that will strengthen enforcement actions against operations with more than one Failure to
    Report Abuse/Neglect citation.

22. DFPS sent reports to the Monitors regarding an operation's failure to report and the DFPS
    action taken as a result on the following dates:

       a. Compliance with Serious Incident Reporting Requirements as to RO22 Failure to
          Report ANE 6.1.19 to 8.31.19, delivered to the Monitors on November 1, 2019;
       b. RO22 Failure to Report ANE 09.01.19-11.30.19, delivered to the Monitors on
          February 3, 2020;
       c. RO22 Failure to Report ANE 08-02-19 to 03-03-20 Ad Hoc Report and Quarter 2
          Report dated 12-1-19 to 2-29-20, delivered to the Monitors on May 1, 2020;
       d. RO22 Failure to Report ANE 03.01.20 to 05.31.20, delivered to the Monitors on
          August 3, 2020;
       e. RO22 Failure to Report ANE 06.01 .20 to 08.31.20, delivered to the Monitors on
          September 30, 2020;
       f. RO22 Failure to Report ANE 09.01.20 to 09.30.20, delivered to the Monitors on
          November 2, 2020;
       g. RO22 Failure to Report ANE 10.01.20 to 10.31.20, delivered to the Monitors on
          November 30, 2020; and
       h. RO 22 Failure to Report ANE 11.01.20 to 11.30.20, delivered to the Monitors on
          December 31, 2020.

23. As the new Director for Purchased Client Services, I have undertaken my own review of the
    processes and procedures within the division. I am making further changes to strengthen
    practices that protect children and meet the Court's Remedial Orders.

    I declare under penalty of perjury that the foregoing is true and correct.




                                                      William Walsh
                                                      Director of Purchased Client Services, DFPS




                                                  4




                                    - - - - - - - - --                      -    - - - -
